UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-8104



DONNIE J. BEST,

                                            Petitioner - Appellant,

          versus


STEVE HAYDEN; JASON DARAK; KEITH PENDERGRASS,

                                            Respondents - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Terrence W. Boyle, Chief
District Judge. (CA-01-813-5-HC-BO)


Submitted:   March 20, 2002                 Decided:   April 1, 2002


Before WIDENER, NIEMEYER, and WILLIAMS, Circuit Judges.


Dismissed in part and affirmed in part by unpublished per curiam
opinion.


Donnie J. Best, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Donnie J. Best appeals the district court’s order denying

relief on his petition filed under 28 U.S.C. § 2241 (1994).       To the

extent that Best claimed that officers used excessive force during

an arrest, the district court correctly dismissed that claim

without prejudice to Best’s right to raise the claim in a 42

U.S.C.A. § 1983 (West Supp. 2001) action.         We affirm that part of

the district court’s order.          The district court also properly

dismissed Best’s challenge to his conviction without prejudice to

his right to raise that challenge in a 28 U.S.C.A. § 2254 (West

1994 & Supp. 2001) petition once state remedies are exhausted.         We

therefore dismiss Best’s appeal from that part of the district

court’s order.

     Accordingly,   we   deny   a   certificate   of   appealability   and

dismiss the appeal in part and affirm in part on the reasoning of

the district court.      See Best v. Hayden, No. CA-01-813-5-HC-BO

(E.D.N.C. Oct. 25, 2001).       We deny the motion to stay the case

until Best can file an additional brief and dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.     The motion for appointment of counsel

is denied.



                                    DISMISSED IN PART; AFFIRMED IN PART


                                     2